Campbell, C. J.
In this case the court below held that where a joint contract was sued on, made by an infant and an adult, under which money had been earned, the father of the infant could not sue with the adult in his own name' as the infant’s substitute in the action, as if himself had been joint contractor.
This ruling is correct. An infant’s contract of partnership is not void. Dunton v. Brown, 31 Mich., 182. The suit was for a completed cause of action, which is for the infant’s benefit. The contract was either the joint contract of the firm, or the sole contract of Jenkinson; and there was never any contract relation between *135Farr and John Osburn, the father of the minor George. The infant should have been the plaintiff, and not his father. Teed v. Elworthy, 14 East, 210; Collyer on Part., 395; Story on Part., § 241.
The judgment must be affirmed with costs.
The other Justices concurred.